The petition alleges that the plaintiff Edwards C. Stanton is prosecuting attorney for Cuyahoga County and that John A. Zangerle is auditor of said county; that the auditor has allowed many corporations to file personal property tax returns which recite the personal property returned to be in the Village of Beechwood, wherein in fact said property is located in Cleveland and should therefore be so returned, and that the auditor knowing these facts to be true has allowed this custom to continue.
It is prayed that a writ of Mandamus be issued compelling the auditor to correct the personal tax duplicates of Beechwood and Cleve*322land to conform with the existing facts.
Attorneys — E. C. Stanton and H. E. Parsons for State ex; H. E. Cuyler for Zangerle; all of Cleveland.